DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio et al. (US 2015/0353204; hereinafter Manochio) in view of Guering et al. (US 2020/0055606; hereinafter Guering), and further in view of Alperin (US 5,083,389). 
Regarding claim 1:
Manochio discloses a vehicle cockpit electronic image display system (see Figs. 1 and 2), the display system having a non-planar three-dimensional display surface defined by a plurality of contiguous electronic display screens in contact via adjacent edges (see Fig. 5 and paragraph 40), the display surface having at least one curved display area in a form of a developable surface (see Fig. 4, 5 or 7; each of the display panel includes a curved display area that can be used to develop into a continuous display in varies different forms/shapes), 
wherein each display screen of the plurality of display screens is formed of a flexible screen and is applied onto a rigid surface (see paragraph 42; “the display screen is made of a flexible material, any desired curvature may be imparted to the display screen by using a frame having the desired curvature”; also see paragraph 36; the frame 48 is a rigid surface in order to properly and security hold the display screen). 
Manochio does not disclose wherein each display screen of the plurality of display screens defines, in whole or in part, a curved display area having a shape of a developable surface that is in the form of a portion of a conical surface of revolution. 
In the same field of endeavor, Guering discloses a vehicle cockpit electronic image display system, wherein each display screen defines, in whole or in part, a curved display area having a plurality of a developable surface that is in the form of a portion of a conical surface of revolution (see Fig. 6; “panel 24 adopts a general truncated cone angular sector shape”; also see paragraph 58; the panel is made up of “one or more screens”), and 
each display screen from the plurality of display screens applied to the rigid surface such as to define the display area delimited between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution (see Figs. 6, 7 and 11; the display screen 31 is applied to the rigid instrument panel 24; the instrument panel 24 is formed by a truncated cone angular sector which is formed between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vehicle cockpit electronic image display system of Manochio such that each display screen of the plurality of display screens defines, in whole or in part, a curved display area having a shape of a developable surface that is in the form of a portion of a conical surface of revolution, and each display screen from the plurality of display screens applied to the rigid surface such as to define the display area delimited between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution as taught by Guering. One of ordinary skill in the art would have been motivated to do this because curved display system allows for integration of air conditioning distribution block to the instrument panel to form a single module; the assembly simplifies the cockpit framework and the overall weight and size of the assembly is optimized (see Guering, paragraph 14).
	Manochio and Guering do not disclose each display screen is formed in an angular sector of a disc; and two curvilinear edges being arcs of circles of different radii and lengths. 
	However, Alperin discloses a display device having a non-planar three-dimensional display surface defined by a plurality of contiguous display screens, each display screen of the plurality of display screens is formed in a shape of an angular sector of a disc (see Figs. 1 and 4, display portion 13 or 15 is formed of a plurality of contiguous display pictures P), and each display screen from the plurality of display screens such as to define the display area delimited between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution, and two curvilinear edges being arcs of circles of different radii and lengths (see Figs. 3 and 4; each P section is formed in a shape of an angular sector of a disc, and the cone segment 13 or 15 defines the display area delimited between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution, and two curvilinear edges being arcs of circles of different radii and lengths). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Manochio, Guering, and Alperin such that each display screen is formed in a shape of angular sector of a disc, and a display area is delimited between two parallel planes perpendicular to an axis of revolution of the conical of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them, two rectilinear edges corresponding to two straight lines of the conical surface of revolution, and two curvilinear edges being arcs of circles of different radii and lengths.  The combination would have yielded a predictable result of providing a display with a panoramic view. 
Regarding claim 2:
Manochio, Guering, and Alperin disclose all the features in claim 1. Manochio further discloses the vehicle cockpit electronic image display system, wherein each curved display area of the display surface is a curved display area in the form of a developable surface (see Fig. 5; displays 82-88 each has a curved display area in a form of a developable surface).
Regarding claim 9:
Manochio, Guering, and Alperin disclose all the features in claim 1. Manochio further discloses the vehicle cockpit electronic image display system, wherein at least one curved display area is concave or at least one curved display area is convex (see Fig. 5 and paragraph 19).
Regarding claim 11:
Manochio, Guering, and Alperin disclose all the features in claim 1. Manochio further discloses the vehicle cockpit electronic image display system, wherein the vehicle is an aircraft (see Figs. 1-2 and paragraph 1).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio in view of Guering and Alperin as applied in claim 1, and further in view of Yoon et al. (US 2020/0357311; hereinafter Yoon).
Regarding claim 10:
Manochio, Guering, and Alperin disclose all the features in claim 1. However, Manochio, Guering, and Alperin do not disclose the vehicle cockpit electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas.
In the same field of endeavor, Yoon discloses an electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas (see paragraph 53; when a concave shaped display module and a convex shaped display module alternately connected in a continuous manner in the left and right directions, at least one convex display area is located between two concave display areas).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vehicle cockpit electronic image display system of Manochio in view of Guering and Alperin such that the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas as taught by Yoon. One of ordinary skill in the art would have been motivated to do this because an angle between a plurality of display modules can be variously varied according to an installation environment of the display apparatus (see Yoon, paragraph [0029]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guering in view of Henderson (US 4,794,742). 
Regarding claim 16:
Guering discloses a vehicle cockpit electronic image display system (see Figs. 1-6), the display system comprising:
a non-planar three-dimensional display surface defined by multiple contiguous electronic display screens (see Fig. 6 and paragraphs 58),
wherein the display screens include a concave frustoconical display screen (see Fig. 6 and paragraph 62).
Guering does not disclose wherein the display screens includes a concave display screen and a convex display screen that are contiguous along adjacent rectilinear edges thereof, and a short curvilinear edge of the concave frustoconical display screen of the display screens is a lower edge of the concave frustoconical display screen, and a short curvilinear edge of the convex frustoconical display screen of the display screens is an upper edge of each convex frustoconical display screen.  
However, Henderson discloses a multi-conic shell comprising: 
a non-planar three-dimensional surface defined by multiple contiguous panels (see Fig. 5 or 6; regions 12 and 14 corresponds to the multiple contiguous panels; sections e1-e5 corresponds to the multiple contiguous panels); 
wherein the panels include a concave frustoconical panel and a convex frustoconical panel that are contiguous along adjacent rectilinear edges thereof, and a short curvilinear edge of the concave frustoconical panel of the panels is a lower edge of the concave frustoconical display screen (see Fig. 6, section e1 or e3 or e5), and a short curvilinear edge of the convex frustoconical panel of the panels is an upper edge of each convex frustoconical panel (see Fig. 6, section e2 or e4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Guering and Henderson to realize a display screens include a concave frustoconical display screen and a convex frustoconical display screen that are contiguous along adjacent rectilinear edges thereof, and a short curvilinear edge of the concave frustoconical display screen of the display screens is a lower edge of the concave frustoconical display screen, and a short curvilinear edge of the convex frustoconical display screen of the display screens is an upper edge of each convex frustoconical display screen.  One of ordinary skill in the art would have been motivated to do this because multi-conic shell structure provides an increased strength per unit weight and resists deformation and deflect impact loads by deflecting stresses encountered radially throughout the multi-conic shell (see Henderson, col. 6, lines 3-6 and col. 7, lines 43-61). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/03/2022, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manochi, Guering and Alperin with respect to claim 1, and a new ground of rejection is made in view of Guering and Henderson with respect to claim 16.  See details above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625